United Group Fund, Inc.18622 Rocoso PlTarzana, CA 91356September 21, 2016Securities Exchange Commission Securities Exchange CommissionWashington, DC 20549Re: United Group Fund Inc. (the “Company”)Offering Statement on Form 1-ASubmitted August 26, 2o. 0001646036To whom it may concern, On behalf of the Company, I respectfully request that the qualification date of the offering statement be accelerated and that the offering statement be declared qualified September 26, 2016 at 10:00 a.m. ET, or as soon thereafter as is reasonably practicable. This replaces the previous request of September 21, 2016. In making this request, the Company acknowledges the following: ·should the Securities and Exchange Commission (the “Commission”) or the staff, acting pursuant to delegated authority, declare the filing qualified, it does not foreclose the Commission from taking any action with respect to the filing; ·the action of the Commission or the staff, acting pursuant to delegatedauthority, to declare the filing qualified does not relieve the Company from its full responsibility for the adequacy and accuracy of disclosure in the filing; and ·the Company may not assert staff comments and/or qualification as a defense in any proceeding initiated by the Commission or any person under the federal securities law of the United States.Sincerely, /s/ Cherif MedawarCherif MedawarCEOUNITED GROUP FUND, INC.
